Order entered March 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01288-CR
                                     No. 05-12-01291-CR

                     CHRISTOPHER WAYNE WHEELER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 199-81739-2011, 199-82836-2011

                                           ORDER
      The Court REINSTATES the appeals.

      On February 13, 2013, we ordered the trial court to make findings of fact regarding why

   the clerk’s and reporter’s records have not been filed. We ADOPT the findings that: (1) the

   trial court met with appellant’s trial counsel, a representative of the Collin County District

   Clerk, and court reporter Sheri Vecera; (2) appellant’s trial counsel was retained and

   appellant also retained parole counsel; (3) appellant did not submit an affidavit of indigence

   seeking appointment of appellate counsel; (4) trial counsel filed the notices of appeal, but

   did not request preparation of the clerk’s or reporter’s records after appellant’s wife notified

   counsel that appellant did not wish to pursue the appeals; (5) trial counsel attempted to
contact appellant, but appellant refused to speak with her after the trial; (6) trial counsel

contacted appellant’s parole attorney in an effort to obtain additional information regarding

this matter; (7) on February 18, 2013, appellant’s parole attorney confirmed to the trial court

that appellant does not wish to pursue the appeals; and (8) appellant’s wife confirmed to the

trial court that appellant does not wish to pursue the appeals.

   The Court will dispose of the appeals in due course.



                                                  /s/     DAVID EVANS
                                                          JUSTICE